Citation Nr: 1801315	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU.

The Board remanded this matter in October 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Veteran submitted additional medical records for review.  He did not submit a waiver of initial RO review; however, since he filed his substantive appeal after February 2013 and did not request initial RO review of the evidence, waiver is assumed.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU; however, additional development is necessary before the Board can adjudicate this matter.  Specifically, in July 2016, the Veteran had VA examinations to assess the severity of his service-connected disabilities and to determine the impact of his disabilities, individually and collectively, on his occupational functioning.  Subsequently, the Veteran provided treatment records indicating that he had been hospitalized for his heart condition in January 2017.  Based on the receipt of records showing a possible permanent worsening of the Veteran's heart condition, the Board finds that a remand is necessary to schedule a VA examination of the heart to determine the current severity of his disability and its impact on his occupational functioning.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file outstanding VA and identified private treatment records, if any.  All efforts to obtain additional evidence must be documented in the record.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected heart disability and its impact on occupational functioning.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion addressing the functional impairment caused by the Veteran's service-connected heart disability and related complications with regard to his ability to perform tasks, including sedentary and physical tasks.

If the Veteran's heart disability alone does not cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of his service-connected disabilities on his ability to perform the physical and/or mental acts required for gainful employment.

Any opinion offered must reflect consideration the Veteran's level of education, any specialized training, and any previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A clearly-stated rationale for any opinion offered must be provided, and any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the functional effects of his service-connected disabilities.

3. Thereafter, and after any further development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




